          Case 1:19-cv-02826-KBJ Document 26 Filed 10/15/19 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

________________________________________________
                                                )
STATE OF CALIFORNIA, et al.,                    )
                                                )
      Plaintiffs,                               )
                                                )                      No. 1:19-cv-2826-KBJ
                  v.                            )
                                                )
ELAINE L. CHAO, et al.,                         )
                                                )
      Defendants.                               )
________________________________________________)

________________________________________________
                                                )
ENVIRONMENTAL DEFENSE FUND, et al.,             )
                                                )
      Plaintiffs,                               )
                                                )                      No. 1:19-cv-2907-KBJ
                  v.                            )
                                                )
ELAINE L. CHAO, et al.,                         )
                                                )
      Defendants.                               )
________________________________________________)

                   NOTICE OF INTENT TO FILE MOTION TO DISMISS

       Pursuant to the Court’s General Order and Guidelines Applicable to APA Cases,

Defendants in these related cases intend to file a motion to dismiss both cases under Fed. R. Civ.

P. 12(b)(1) for lack of jurisdiction and, in the alternative, to transfer them to the United States

Court of Appeals for the D.C. Circuit pursuant to 28 U.S.C. § 1631.

       Undersigned counsel for Defendants conferred with counsel for Plaintiffs and the parties

jointly propose the following schedule:
           Case 1:19-cv-02826-KBJ Document 26 Filed 10/15/19 Page 2 of 3



      1.      Defendants will serve their motion to dismiss in each case on Tuesday, October

              15, 2019.

      2.      Plaintiffs will serve their responses (one consolidated response for Plaintiffs in

              No. 1:19-cv-2826-KBJ and a separate consolidated response for Plaintiffs in No.

              1:19-cv-2907-KBJ) on or before November 14, 2019.

      3.      Defendants will serve their reply (one consolidated response in support of

              Defendants’ motion) on or before November 27, 2019.

                                                    Respectfully submitted,

                                                 JEFFREY BOSSERT CLARK
                                                   Assistant Attorney General
Of Counsel:                                      JONATHAN D. BRIGHTBILL
JONATHAN C. MORRISON                               Principal Deputy Assistant Attorney
 Chief Counsel                                     General
CHRISTOPHER S. PERRY                               Environment and Natural Res. Div.
 Acting Assistant Counsel for Litigation and
    Enforcement                                  /s/ Daniel R. Dertke
KERRY E. KOLODZIEJ                               DANIEL R. DERTKE
 Senior Trial Attorney                           BENJAMIN CARLISLE
                                                     Environmental Defense Section
   Office of the Chief Counsel                       U.S. Department of Justice
   National Highway Traffic Safety                   Box 7611
    Administration                                   Washington, D.C. 20004
                                                     (202) 514-0994



OCTOBER 15, 2019
90-5-2-4-21567




                                                2
          Case 1:19-cv-02826-KBJ Document 26 Filed 10/15/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 15, 2019, I electronically filed the foregoing Notice with

the Clerk of the Court for the United States District Court for the District of Columbia by using

the CM/ECF system.

       The participants in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.


                                                       s/ Benjamin R. Carlisle




                                              -A1-
